Dear Mr. Wells:
As legal advisor to the Rapides Parish Police Jury (the "Jury"), you requested the opinion of this office regarding the increase in official journal publication costs as enacted by Act 501 of the 1999 Regular Session ("Act 501"), amending R.S. 33:4873.  Your question is whether this act is violative of Article VI, Section14 of the Louisiana Constitution.
Act 501 amended R.S. 43:147 to provide that when the publication of proceedings is not done by contract providing for a lesser amount, the cost of advertisement in parishes would be designated amounts depending upon the size of municipalities located in the parish.
Article VI, Section 14(A) provides in pertinent part as follows:
    (A) No law or state executive order, rule, or regulation  requiring increased expenditures for any purpose shall become effective within a political subdivision until approved by ordinance enacted, or resolution adopted, by the governing authority of the affected political subdivision or until, and only as long as, the legislature appropriates funds for the purpose to the affected political subdivision and only to the extent and amount that such funds are provided, or until a law provides for a local source of revenue within the political subdivision for the purpose and the affected political subdivision is authorized by ordinance or resolution to levy and collect such revenue and only to the extent and amount of such revenue. This Section shall not apply to a school board.
    (B) This Section shall not apply to:
    (1) A law requested by the governing authority of the affected political subdivision.
    (2) A law defining a new crime or amending an existing crime.
    (3) A law enacted and effective prior to the adoption of the amendment of this Section by the electors of the state in 1991.
    (4) A law enacted, or state executive order, rule, or regulation promulgated, to comply with a federal mandate.
    (5) A law providing for civil service, minimum wages, hours, working conditions, and pension and retirement benefits, or vacation or sick leave benefits for firemen and municipal policemen.
    (6) Any instrument adopted or enacted by two-thirds of the elected members of each house of the legislature and any rule or regulation adopted to implement such instrument or adopted pursuant thereto.
    (7) A law having insignificant fiscal impact on the affected political subdivision.  (Emphasis added)
You advised that the Jury has not approved by ordinance the increase in the publishing costs nor has the Legislature provided funding for this increase.
Presumably Act 501 was not requested by the Jury; therefore, Subsection (B)(1) is not applicable.  Subsections 2, 3, 4 and 5 clearly are not do not apply to Act 501.  A review of the legislative history of Act 501 shows that there was not a 2/3's vote of the House of Representatives when it concurred in the Senate amendments.  The minutes attached to your opinion request indicate that Act 501's increased rates would translate into approximately $3,200 additional per year.  We have been informed that Rapides Parish has an annual general fund budget of $4,442,000; $3,200 is approximately 0.00072% of the general fund budget.  Act 501 has an insignificant fiscal impact on Rapides Parish.
Accordingly, it is the opinion of this office that Act 501 is not violative of Article VI, Section 14 of the Louisiana Constitution.
Trusting this adequately responds to your request, we remain
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH